Name: Commission Regulation (EEC) No 2033/88 of 8 July 1988 amending Regulation (EEC) No 1799/88 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/199 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2033/88 of 8 July 1988 amending Regulation (EEC) No 1799/88 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particuar 6(l)(c) thereof, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 1799/88 :  in point 17 (Period for making the goods available at the port of shipment) : '1 to 15 August 1988 ' is hereby replaced by *1 to 31 August 1988 ' ;  in point 21 (b) (Period for making the goods available at the port of shipment) : ' 15 to 31 August 1988 ' is hereby replaced by ' 15 August to 15 September 1988 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas, by Annex IV to Regulation (EEC) No 1799/88 (3), the Commission opened an invitation to tender for the supply of 2 125 tonnes of rolled oats for certain NGOs ; whereas the period during' which the goods are to be made available at the port of shipment has proved to be too short ; whereas that period should accordingly be extended, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L168, 1 . 7. 1988 , p . 7. 0 OJ No L 160, 28 . 6 . 1988 , p . 15.